Citation Nr: 0829171	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, S.V.T.




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June 16, 1964 to June 30, 1964 and active duty from January 
1965 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of entitlement 
to service connection for acquired psychiatric disorder (to 
include PTSD, depression and anxiety) and hypertension. 

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a hearing on May 23, 2008.  At the hearing the 
veteran indicated that he had additional evidence to submit, 
however no evidence was received by the Board after the 
veteran's hearing.  Therefore, the Board will decide the case 
based on the evidence currently on file.

Additionally, in a letter dated in July 2004 the veteran 
withdrew his claim for service connection for diabetes.  
Therefore, the issues before the Board are as presented on 
the title page. 

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, is being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's hypertension did not begin during active 
service or within one year of separation from active service 
and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as cardiovascular 
disease, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

The veteran contends that his current hypertension began 
during service as a direct result of stressful events, which 
caused his blood pressure to rise over the course of his 
service.  The veteran has a current diagnosis of 
hypertension.  However, as discussed below, there is no 
probative evidence that his hypertension manifested during 
service or to a compensable degree within a year of his 
separation from service.  

Service medical records are absent for any indication of 
hypertension.  The veteran's entrance examination in June 
1964 shows that his blood pressure is 120/70.  His separation 
examination dated in December 1966 shows a blood pressure of 
136/76.  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, 
note 1, hypertension is defined as diastolic blood pressure 
predominately 90 mm or greater and isolated systolic pressure 
of 160 mm or greater.  Thus, while it can be argued that the 
veteran's blood pressure increased during service, according 
to VA regulations, there is no evidence of "hypertension" 
during service.  

The Board must find that the service medical records provide 
evidence against this claim.

The first evidence of hypertension following service was a 
letter written by the veteran's mother to his brother.  There 
is no date on the letter, but the veteran asserts that the 
letter was written in 1969.  In the letter, the veteran's 
mother wrote that he "went to see Dr. Gilbert tonight - has 
high blood pressure."  

In this regard, it must be noted that the Court has held that 
a lay person's statement about what a physician told him or 
her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995).  

However, assuming, arguendo, that the veteran did receive a 
diagnosis in 1969 for hypertension, he did not present within 
a year of his separation from service and therefore, the 
presumptive regulations do not apply.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's private medical records, dated in May 2006, 
report that the veteran had hypertension for the past 30 
years, establishing his hypertension as manifesting in 1976, 
almost 10 years after his separation from service.  Although 
the examiner did not provide an opinion as to the etiology of 
the veteran's hypertension, the lack of a specific opinion is 
found to be of limited evidence against finding a nexus 
between the veteran's hypertension and his service.  

Furthermore, the veteran did not contend at any of his 
examinations that his hypertension was due to his service or 
that it began in service, providing evidence against his own 
claim.

The Board notes that the veteran is receiving Social Security 
Administration (SSA) benefits due to being permanently 
disabled beginning in March 1997.  The SSA found the veteran 
unable to work due to his depression and hypertension.  These 
records also do not provide any evidence of an in-service 
nexus.  

Finally, the Board has considered the veteran's own 
statements that his hypertension is related to service.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The veteran's contentions regarding a relationship between 
his hypertension and service clearly falls within the realm 
of opinions requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation.

The Board finds that the service and post-service medical 
records outweigh the letter in question and the veteran's lay 
statements, providing highly probative evidence against this 
claim. 

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2006, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in an August 2006 letter.  The veteran was 
provided with proper notice of elements (4) and (5) (degree 
of disability and effective date) in that same August 2006 
letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, service administrative records and private 
medical records.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claim 
for hypertension.  VA's duty to provide a medical examination 
is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during 
an applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that hypertension may be associated with service.  
The Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the veteran's 
hypertension.  In fact, the Board finds that the service and 
post-service medical records provides evidence against this 
claim. 

Thus, the evidence does not warrant the conclusion that a 
remand for an examination and/or opinion is necessary to 
decide the claim.  See 38 C.F.R.  § 3.159(c)(4).  Again, the 
service treatment records provide no basis to grant the 
claim, and in fact provide evidence against the claim.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a causal connection between the claimed disability 
and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The veteran contends that he manifests a psychiatric 
disorder, to include PTSD, as a result of exposure to non-
combat stressors during service.  Entitlement to service 
connection for PTSD requires (1) a diagnosis of PTSD which 
conforms to the criteria under the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994, (DSM-IV), (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  His private clinical records 
reflect a possible diagnosis of PTSD.  Thus, the Board must 
determine whether the veteran has been exposed to an in-
service stressor, or stressors, supporting his possible PTSD 
diagnosis.

A PTSD stressor involves exposure to a traumatic event and 
response in an individual involving intense fear, 
helplessness, or horror for that particular individual, even 
though the particular stressor would not necessarily have the 
same effect on "almost anyone."  Cohen v. Brown, 10 Vet. 
App. 128, 153 (1997).  The sufficiency of a PTSD stressor for 
the particular individual is a clinical determination to be 
made by an examining mental health professional.  Id.  The 
veteran asserts that he has a psychiatric disorder, to 
include PTSD, as a result of being exposed to several 
stressors while in service.  The veteran was a non-combat 
veteran and therefore, his stressors need to be verified.  

The veteran stated that his stressors included seeing a plane 
crash into an island, witnessing a man stick his hand in a 
meat grinder in order to be discharged from service, and 
witnessing a fellow service member commit suicide.  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Further development 
is in order.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a comprehensive statement 
containing as much additional detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  
The veteran should be asked to provide to 
the best of his ability a detailed 
description of the events and identifying 
information concerning any individuals 
involved in these events, including their 
names, ranks, units of assignment or any 
other identifying details.  

2.  If the veteran has provided any 
additional information by which 
meaningful research may be performed, the 
RO should attempt to confirm any of the 
stressors supplied by the veteran through 
all appropriate channels.  This should 
only be done if the veteran has provided 
adequate information by which a 
meaningful attempt to confirm any of the 
alleged stressors may be confirmed.  

3.  If, any only if, a stressor has been 
confirmed, the veteran should be examined 
by a VA psychiatrist to determine whether 
any psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification for any 
disorder present.  The purpose of this 
evaluation is to determine whether the 
veteran has a PTSD and whether any PTSD 
condition found is related to a stressor 
in active service.  The examination 
report should include a detailed account 
of all pathology found to be present.  

All special studies or tests, including 
psychological testing and evaluations, 
deemed necessary by the examiner, are to 
be accomplished.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with his examination.  The 
examiner should provide explicit 
responses to the following questions:  

(a)  Does the veteran have PTSD?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder, and comment 
upon the link between such a stressor 
or stressors and current symptoms.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


